





PREFERRED STOCK EXCHANGE AGREEMENT
This PREFERRED STOCK EXCHANGE AGREEMENT (this “Agreement”), dated as of October
29, 2019, is entered into by and among Infrastructure and Energy Alternatives,
Inc., a Delaware corporation (the “Company”), Infrastructure and Energy
Alternatives, LLC, a Delaware limited liability company (“IEA LLC”), and solely
for the purposes of Section 2, Ares, OPPF, and OT Aggregator (each as defined
below).
WHEREAS, concurrently herewith, the Company is entering into an Equity
Commitment Agreement (the “Tranche 2 ECA”) with Ares Special Situations Fund IV,
L.P., a Delaware limited partnership (“Ares SSF”), ASOF Holdings I, L.P., a
Delaware limited partnership (“ASOF” and, together with Ares SSF, “Ares”),
Oaktree Power Opportunities Fund III Delaware, L.P., a Delaware limited
partnership (“OPPF”), IEA LLC and OT POF IEA Preferred B Aggregator, L.P., a
Delaware limited partnership (“OT Aggregator” and, together with OPPF and IEA
LLC, “Oaktree”), pursuant to which, on the terms and subject to the conditions
set forth therein, the Company will issue to Ares and Ares will purchase from
the Company at the initial closing (the “Closing”) 80,000 shares of Series B-3
Preferred Stock and 3,568,750 Warrants and Ares and Oaktree will commit to
purchase up to 30,000 additional shares of Series B-3 Preferred Stock with
associated Warrants;
WHEREAS, capitalized terms used herein without definition shall have the meaning
ascribed to such terms in the Tranche 2 ECA;
WHEREAS, IEA LLC is the sole record and beneficial owner of all of the shares of
the Company’s Series A Preferred Stock, par value $0.00001 per share (the
“Series A Preferred Stock”); and
WHEREAS, the parties hereto desire to exchange 17,482.5 shares of the Company’s
Series A Preferred Stock representing 50% of the shares of the Company’s Series
A Preferred Stock (the “Exchanged Series A Shares”), effective as of the
Closing, for (a) an amount of Series B-3 Preferred Stock based on the stated
value of the Exchanged Series A Shares, including accrued and unpaid dividends
thereon as of the Closing Date, and (b) an associated number of Warrants.
NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows.
Agreement
1.
Exchange of Series A Preferred Stock for the Series B-3 Preferred Stock and
Warrants.

  
(a)Effective as of the Closing, IEA LLC hereby assigns and transfers to the
Company for cancellation the Exchanged Series A Shares, and in exchange thereof,
the Company hereby issues and delivers to IEA LLC (i) a number of shares of
Series B-3 Preferred Stock determined by dividing the aggregate Stated Value of
the Exchanged Series A Shares by the Per Share Purchase Price and (ii) a number
of Warrants equal to the product of (x) the aggregate Stated Value of the
Exchanged Series A Shares multiplied by (y) a fraction equal to
5,500,000/160,000,000 (which Warrants will be subject to the protections set
forth in Section 2.1(a)of the Tranche 2 ECA, as equitably adjusted to apply to
the Warrants issued hereunder). IEA LLC hereby acknowledges and agrees that as a
result of the transaction described in the immediately preceding sentence (the
“Exchange”), the Exchanged Series A Shares are cancelled and will cease to be
issued and outstanding. Such cancellation shall be evidenced on the books and
records of the Company.







--------------------------------------------------------------------------------





(b)For purposes of this Agreement, the following capitalized terms have the
definitions below:
(i)“Per Share Purchase Price” means $1,000.
(ii)“Stated Value” means, with respect to a share of Series A Preferred Stock,
an amount equal to the sum of (i) $1,000, plus (ii) the amount of accumulated
but unpaid dividends compounded and accumulated on such share through and on the
Closing Date.


(c)Post-Closing Warrant Adjustment.


(i)Triggered by Issuance of Additional Common Stock. Subject to obtaining any
required Stockholder Rule 5635 Approval, within five (5) Business Days after any
issuance, from time to time, of Additional Common Stock , the Company shall
issue to IEA LLC a number of additional Warrants equal to (A) the number of
shares of such Additional Common Stock multiplied by (B) the Applicable IEA LLC
Share Factor, which additional Warrants shall be adjusted pursuant to any
Adjustments (as defined in the Warrant Certificate) that have occurred since the
Closing Date.
(ii)Triggered by Issuance of Warrants Pursuant to Section 5.6(a), (b) or (c) of
the May 2019 ECA. Subject to obtaining any required Stockholder Rule 5635
Approval, within five (5) Business Days after any issuance, from time to time,
of Warrants pursuant to any of Section 5.6(a), (b) or (c) of the May 2019 ECA,
the Company shall issue to IEA LLC a number of additional Warrants equal to (A)
the number of shares of such warrants issued pursuant to any of Section 5.6(a),
(b) or (c) of the May 2019 ECA multiplied by (B) the Applicable IEA LLC Share
Factor, which additional Warrants shall be adjusted pursuant to any Adjustments
(as defined in the Warrant Certificate) that have occurred since the Closing
Date.
(iii)“Applicable IEA LLC Share Factor” means the quotient determined by dividing
(A) the IEA LLC Pro Rata Coverage Factor by (B) the excess of (x) one over (y)
the IEA LLC Pro Rata Coverage Factor.
(iv)“IEA LLC Pro Rata Coverage Factor” means the product of (A) a fraction, the
numerator of which is the Stated Value of the Exchanged Series A Shares, and the
denominator of which is 160, and (B) 18%.
2.
Ares and Oaktree Consents. With respect to the issuance of the Series B-3
Preferred Stock and Warrants contemplated to be issued to IEA LLC pursuant to
the Exchange:



(a)Ares hereby consents pursuant to: (i) Section 6 of the Series B-1 COD, (ii)
Section 6 of the Series B-2 COD, (iii) Section 6 of each of the Amended and
Restated B-1 and B-2 Certificates to be filed at the Closing, (iv) Section 6 of
the Series B-3 COD to be filed at the Closing, and (v) Article III of the
Investor Rights Agreement, dated as of May 22, 2019, as amended;
(b)Ares hereby waives: (i) its redemption right under Section 7 of the Series
B-1 COD, (ii) its redemption right under Section 7 of the Series B-2 COD, (iii)
its redemption right under Section 7 of each of the Amended and Restated B-1 and
B-2 Certificates to be filed at the Closing, (iv) its redemption right under
Section 7 of the Series B-3 COD to be filed at the Closing, and (v) any
anti-dilution or similar adjustment contained in Section 4 of the Warrants held
by it;
(c)Oaktree hereby consents pursuant to: (i) Section 6 of the Series A COD, and
(ii) Article III of the Investor Rights Agreement, dated as of May 22, 2019, as
amended; and
(d)Oaktree hereby waives: (i) its redemption right under Section 7 of the Series
A COD, (ii) its redemption right under Section 7 of the Series B-1 COD, (iii)
its redemption right under Section 7 of the Series B-2 COD, (iv) its redemption
right under Section 7 of each of the Amended and Restated B-1 and B-2
Certificates to be filed at the Closing, (v) its redemption right under





--------------------------------------------------------------------------------





Section 7 of the Series B-3 to be filed at the Closing, and (vi) any
anti-dilution or similar adjustment contained in Section 4 of the Warrants held
by it.


3.
Representations.



(a)Each party hereto represents and warrants to the other parties hereto that
such party has all requisite power and authority to enter into, execute, and
deliver this Agreement, that this Agreement has been duly and validly authorized
by all requisite action to enter into, execute, and deliver this Agreement and
to perform his or its obligations hereunder and that this Agreement constitutes
its valid, legal and binding obligations enforceable in accordance with, its
terms, except as such enforceability may be limited by bankruptcy, insolvency,
reorganization or other similar Laws limiting creditors’ rights generally or by
equitable remedies (regardless of whether enforceability is considered in a
proceeding at law or in equity).
(b)IEA LLC hereby represents and warrants to the Company as of the date hereof
and, subject to the occurrence of the Closing, as of the Closing Date that: (a)
it has good and valid title to the Exchanged Series A Shares free and clear of
all Liens, (b) that all of the representations and warranties set forth in
Section 4.4 through 4.8 of the Tranche 2 ECA are applicable to it and its
acquisition of the Series B-3 Preferred Stock and Warrants hereunder to the same
extent as applicable to the Commitment Parties and their acquisition of the
Series B-3 Preferred Stock and Warrants thereunder.
(c)The Company hereby represents and warrants to IEA LLC as of the date hereof
and, subject to the occurrence of the Closing, as of the Closing Date that: that
all of the representations and warranties set forth in clauses (c), (d), (g),
(h) and (i) of Exhibit C of the Tranche 2 ECA are applicable to it and its
issuance of the Series B-3 Preferred Stock and Warrants hereunder to the same
extent as applicable to the Company and its issuance of the Series B-3 Preferred
Stock and Warrants thereunder.


4.
Tax Cooperation. IEA LLC and the Company shall cooperate with respect to the tax
reporting of the transactions contemplated by this Agreement. The Company shall
report the exchange by IEA LLC of Exchanged Series A Shares for Series B-3
Preferred Stock and Warrants (or, if applicable, either component of the
exchange, e.g. if the Warrants constitute “securities,” but the Series B-3
Preferred Stock does not constitute a “security,” for tax purposes) as a
tax-deferred transaction so long as there is “substantial authority” for this
reporting as defined in U.S. Treasury regulations, Section 1.662-4(d)(2). If the
Company determines that it must report any component of the exchange by IEA LLC
of Exchanged Series A Shares for Series B-3 Preferred Stock and Warrants as a
taxable transaction, it shall not report such component of the exchange as a
dividend for U.S. federal income tax purposes as long as there is “substantial
authority” for this reporting as defined in U.S. Treasury regulations, Section
1.6662-4(d)(2).



5.
Governing Law. This Agreement will be governed by Delaware Law without regard to
the conflicts of law principles thereof. All actions and proceedings arising out
of or relating to this Agreement shall be heard and determined in the Court of
Chancery of the State of Delaware, and the parties hereto irrevocably submit to
the exclusive jurisdiction of such court (and, in the case of appeals,
appropriate appellate courts therefrom) in any such action or proceeding,
irrevocably waive the defense of an inconvenient forum to the maintenance of any
such action or proceeding.



6.
Jointly Drafted; Advice of Counsel. The words used in this Agreement shall be
deemed words chosen by the parties to express their mutual intent, and no rule
of construction against any party shall apply to any term or provision of this
Agreement. This Agreement is entered into by all parties hereto freely






--------------------------------------------------------------------------------





and voluntarily, and with and upon the advice of counsel. All parties hereto
warrant that they have been fully advised by their attorneys with respect to the
advisability of executing this Agreement and with respect to the releases and
other matters contained herein.


7.
Counterparts and Facsimiles. This Agreement may be executed in counterparts,
which collectively shall be deemed an original and which, taken together, shall
constitute one and the same instrument. Electronic or facsimile copies of
counterparts of this Agreement shall have the full force and effect as an
original.



8.
Entire Agreement, Modifications, Etc. This Agreement, collectively with the
Tranche 2 ECA and the other Definitive Documents, constitute the entire
Agreement of the parties with respect to the subject matter hereof and supersede
all previous negotiations, agreements, understandings or commitments concerning
the subject matter hereof, and shall not be released, discharged, changed,
waived, or modified except by instruments in writing signed by each of the
parties. This Agreement shall be binding upon and inure to the benefit of the
parties hereto and upon their respective successors and permitted assigns. The
parties acknowledge that no person or entity, nor an agent or attorney of any
person or entity, has made any promises, representations, or warranties
whatsoever, express or implied, which are not expressly contained in this
Agreement, and the parties further acknowledge that they have not entered into
this Agreement in reliance upon any collateral promise, representation,
warranty, or in reliance upon any belief as to any fact or matter not expressly
recited in this Agreement.



9.
Benefits. Nothing in this Agreement, express or implied, is intended or shall be
construed to give any party other than the parties to this Agreement or their
respective successors or assigns any legal or equitable right, remedy or claim
under or in respect of any agreement or any provision contained herein.



10.
Termination. In the event that the Tranche 2 ECA is terminated in accordance
with its terms without the Closing having occurred, this Agreement shall
automatically terminate and be of no further force or effect; provided that
nothing set forth in this Agreement shall relieve any party for liability for
any willful or intentional breach of this Agreement prior to such termination.



[Signature pages follow]





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.
THE COMPANY:


Infrastructure and Energy Alternatives, Inc.
By:     /s/ John P. Roehm                    
Name: John P. Roehm
Title:     President and Chief Executive Officer




ARES:
Ares Special Situations Fund IV, L.P.
By: ASSF Management IV, L.P., its general partner
By: ASSF Management IV GP LLC, its general partner
By:
/s/ Aaron Rosen    

Name: Aaron Rosen
Title: Authorized Signatory


ASOF Holdings I, L.P.
By: ASOF Management, L.P., its general partner
By: ASOF Management GP LLC, its general partner
By:
/s/ Aaron Rosen    

Name: Aaron Rosen
Title: Authorized Signatory
Notice Information:
c/o Ares Management LLC
2000 Avenue of the Stars, 12th Floor
Los Angeles, CA 90067
Email: sgraves@aresmgmt.com
PEGeneralCounsel@aresmgmt.com
Attention: Scott Graves

















--------------------------------------------------------------------------------





OAKTREE:
INFRASTRUCTURE AND ENERGY ALTERNATIVES, LLC
By:
/s/ Ian Schapiro    

Name: Ian Schapiro
Title: Authorized Signatory
By:
/s/ Peter Jonna

Name: Peter Jonna
Title: Authorized Signatory


OT POF IEA Preferred B Aggregator,
L.P.
By: OT POF IEA Preferred B Aggregator GP, LLC
Its: General Partner
By: Oaktree Power Opportunities Fund III Delaware, L.P.
Its: Managing Member
By: Oaktree Power Opportunities Fund III GP, L.P.
Its: General Partner
By: Oaktree Fund GP, LLC
Its: General Partner
By: Oaktree Fund GP I, L.P.
Its: Managing Member


By:
/s/ Ian Schapiro    

Name: Ian Schapiro
Title: Authorized Signatory
By:
/s/ Peter Jonna

Name: Peter Jonna
Title: Authorized Signatory




Oaktree Power Opportunities Fund III
Delaware, L.P.
By: Oaktree Power Opportunities Fund III GP, L.P.
Its: General Partner
By: Oaktree Fund GP, LLC
Its: General Partner
By: Oaktree Fund GP I, L.P.
Its: Managing Member
    
By:
/s/ Ian Schapiro    

Name: Ian Schapiro
Title: Authorized Signatory





--------------------------------------------------------------------------------





By:
/s/ Peter Jonna

Name: Peter Jonna
Title: Authorized Signatory


Notice Information:
333 South Grand Avenue, 28th Floor
Los Angeles, CA 90071
Email: ischapiro@oaktreecapital.com
pjonna@oaktreecapital.com
Attention: Ian Schapiro
Peter Jonna





